DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/26/2020 has been entered.
 
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2, 12-23 are pending.

Response to Arguments
The Examiner acknowledges applicant’s submission of amendments to the claims filed 6/26/2020; IDS filed 5/13/2020, 6/3/2020.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 112 have been fully considered. The arguments, amendments, and Examiner’s Amendments to the claims overcome the rejections of record.
Applicant’s arguments regarding the rejections of the claims in view of prior art have been fully considered. The arguments, amendments, and Examiner’s Amendments to the claims overcome the rejections of record.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jason Shapiro on 1/26/2021.

The application has been amended as follows: 
	The claims are amended as follows:

2. (Currently Amended) 	A guide wire comprising: 
a core wire; and 
a coil wire that constitutes a coil externally mounted about a distal end portion of the core wire, wherein 
a cross-sectional shape of the coil wire varies in a lengthwise direction of the coil; 
a cross-sectional area of the coil wire becomes smaller from a proximal end side of the coil toward a distal end side of the coil; and 
the cross-sectional shape of the coil wire has a height dimension relative a center axis of the coil that remains the same along the lengthwise direction of the coil.

the cross-sectional shape of the coil wire at a distal end portion of the coil is an approximate triangle

23. (Currently Amended) 	The guide wire according to claim 22, wherein [[a]]the cross-sectional shape of the coil wire at a proximal end portion of the coil is an approximately rectangular shape, while [[a]]the cross-sectional shape of the coil wire at a medial portion of the coil is a circular shape or an elliptical shape.

Reasons for Allowance
Claims 2, 12-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The art of record teaches various guidewire configurations, but does not teach, suggest, or reasonably make obvious the combined features claimed including a coil wire that constitutes a coil externally mounted about a distal end portion of the core wire, wherein a cross-sectional shape of the coil wire varies in a lengthwise direction of the coil; a cross-sectional area of the coil wire becomes smaller from a proximal end side of the coil toward a distal end side of the coil; and  the cross-sectional shape of the coil wire has a height dimension relative a center axis of the coil that remains the same along the lengthwise direction of the coil with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252.  The examiner can normally be reached on M-F 11-8 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791